DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed June 30, 2020, December 4, 2020 and June 25, 2021 have been placed in the application file and the information referred to therein has been considered as to the merits.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-12, 14-19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,742,422. Claims 1-5, 7-12, 14-19 and 21 of the instant application are anticipated by patent claims 1-18 in that claims 1-18 of the patent contain all the limitations of claims 1-5, 7-

16/917,885
1. A system comprising one or more processors, and a non-transitory computer-readable medium including one or more sequences of instructions that, when executed by the one or more processors, cause the system to perform operations comprising:













storing multiple encrypted private keys in a memory cache accessible by a primary device, each encrypted private key being associated with a separate electronic account, wherein the multiple encrypted private keys are each encrypted in the Advanced Encryption Standard with a 256-bit key; 

receiving from a requesting secondary device an electronic transaction associated with a first electronic account, the requesting secondary device being separate from the primary device; 
identifying a particular encrypted private key from the stored multiple encrypted private keys that is associated with the first electronic account, the encrypted private key being selected from one of the multiple encrypted private keys stored in the memory cache; 

digitally signing the electronic transaction based on the unencrypted private key;
and transmitting the digitally signed electronic transaction to the requesting secondary device.

2. The system of claim 1, wherein the primary device temporarily stores the unencrypted private key in the memory cache, and then after digitally signing the electronic transaction permanently wiping the unencrypted private key from the memory cache.

3. The system of claim 1, further comprising the operations of: obtaining multiple encrypted private keys from a data storage service, wherein the data storage service is configured to encrypt and store the multiple encrypted private keys with an additional layer of encryption, and wherein at least a predetermined number of private keys shares from a total number of private key shares are required to decrypt the additional layer of encryption.

4. The system of claim 1, further comprising the operations of: receiving an unencrypted private key from a tertiary device, the tertiary device being separate from the primary device and the secondary device; encrypting the unencrypted private key by transmitting the unencrypted private key to an encrypting service and receiving from the encrypting service a newly encrypted private key associated with the unencrypted private key; and storing the 

5. The system of claim 4, further comprising the operations of: transmitting the newly encrypted private key to a data storage service, wherein the data storage service 1s configured to encrypt and store the newly encrypted private key using Shamir’s secret sharing technique.






7. The system of claim 1, wherein the first electronic account is an electronic wallet, and the electronic transaction comprises a request to transmit a monetary value of digital currency from the electronic wallet to a public address of a second electronic wallet, and wherein the first electronic 

8. A method implemented by a system comprising one or more processors, the method comprising:












storing multiple encrypted private keys in a memory cache accessible by a primary device, each encrypted private key being associated with a separate electronic account, wherein the multiple encrypted private keys are each encrypted in the Advanced Encryption Standard with a 256-bit key;

receiving from a requesting secondary device an electronic transaction associated with a first electronic account, the requesting secondary device being separate from the primary device; 
identifying a particular encrypted private key from the stored multiple encrypted private keys that is associated with the first electronic account, the encrypted private key being selected from one of the multiple encrypted private keys stored in the memory cache; 
decrypting the identified encrypted private key by providing the identified encrypted private key to a decrypting service and receiving from the decrypting service an unencrypted private key associated with the identified encrypted private key; 


9. The method of claim 8, wherein the primary device temporarily stores the unencrypted private key in the memory cache, and then after digitally signing the electronic transaction permanently wiping the unencrypted private key from the memory cache.

10. The method of claim 8, further comprising the operations of obtaining multiple encrypted private keys from a data storage service, wherein the data storage service is configured to encrypt and store the multiple encrypted private keys with an additional layer of encryption, and wherein at least a predetermined number of private keys shares from a total number of private key shares are required to decrypt the additional layer of encryption.

11. The method of claim 8, further comprising the operations of: receiving an unencrypted private key from a tertiary device, the tertiary device being separate from the primary device and the secondary device; 
encrypting the unencrypted private key by transmitting the unencrypted private key to an encrypting service and receiving from the encrypting service a newly encrypted private key associated with the unencrypted private key; and storing the newly encrypted private key in the primary cache of the primary device.

12. The method of claim 11, further comprising the operations of: transmitting the newly encrypted private key to a data 






14. The method of claim 8, wherein the first electronic account is an electronic wallet, and the electronic transaction comprises a request to transmit a monetary value of digital currency from the electronic wallet to a public address of a second electronic wallet, and wherein the first electronic wallet has an associated unencrypted private key.

15. A non-transitory computer storage medium comprising instructions that when executed by a system comprising 












storing multiple encrypted private keys in a memory cache accessible by a primary device, each encrypted private key being associated with a separate electronic account, wherein the multiple encrypted private keys are each encrypted in the Advanced Encryption Standard with a 256-bit key; 

identifying a particular encrypted private key from the stored multiple encrypted private keys that is associated with the first electronic account, the encrypted private key being selected from one of the multiple encrypted private keys stored in the memory cache; 
decrypting the identified encrypted private key by providing the identified encrypted private key to a decrypting service and receiving from the decrypting service an unencrypted private key associated with the identified encrypted private key; 
digitally signing the electronic transaction based on the unencrypted private key; and transmitting the digitally signed 

16. The non-transitory computer storage medium of claim 15, wherein the primary device temporarily stores the unencrypted private key in the memory cache, and then after digitally signing the electronic transaction permanently wiping the unencrypted private key from the memory cache.

17. The non-transitory computer storage medium of claim 15, further comprising the operations of obtaining multiple encrypted private keys from a data storage service, wherein the data storage service is configured to encrypt and store the multiple encrypted private keys with an additional layer of encryption, and wherein at least a predetermined number of private keys shares from a total number of private key shares are required to decrypt the additional layer of encryption.

18. The non-transitory computer storage medium of claim 15, further comprising the operations of: 
receiving an unencrypted private key from a tertiary device, the tertiary device being separate from the primary device and the secondary device; encrypting the unencrypted private key by transmitting the unencrypted private key to an encrypting service and receiving from the encrypting service a newly encrypted private key associated with the unencrypted private key; and storing the newly encrypted private key in the primary cache of the primary device.

19. The non-transitory computer storage medium of claim 18, further comprising the operations of: transmitting the newly 







21. The non-transitory computer storage medium of claim 15, wherein the first electronic account is an electronic wallet, and the electronic transaction comprises a request to transmit a monetary value of digital currency from the electronic wallet to a public address of a second electronic wallet, and wherein the first electronic wallet has an associated unencrypted private key.


1. A system comprising one or more processors, and a non-transitory computer-readable medium including one or more sequences of instructions that, when executed by the one or more processors, cause the system to perform operations comprising: 

obtaining multiple encrypted private keys from a data storage service, wherein the data storage service is configured to encrypt and store the multiple encrypted private keys with an additional layer of encryption, and wherein at least a predetermined number of private keys shares from a total number of private key shares are required to decrypt the additional layer of encryption; 
storing the multiple encrypted private keys in a memory cache accessible by a primary device, each encrypted private key being associated with a separate electronic account;



 
receiving from a requesting secondary device an electronic transaction associated with a first electronic account, the requesting secondary device being separate from the primary device; identifying a particular encrypted private key from the stored multiple encrypted private keys that is associated with the first electronic account, the encrypted private key being selected from one of the multiple encrypted private keys stored in the memory cache;


2. The system of claim 1, wherein the primary device temporarily stores the unencrypted private key in the memory cache, and then after digitally signing the electronic transaction permanently wiping the unencrypted private key from the memory cache.















3. The system of claim 1, further comprising the operations of: receiving an unencrypted private key from a tertiary device, the tertiary device being separate from the primary device and the secondary device; encrypting the unencrypted private key by transmitting the unencrypted private key to an encrypting service and receiving from the encrypting service a newly encrypted private key associated with the unencrypted private key; and storing the 

4. The system of claim 3, further comprising the operations of: transmitting the newly encrypted private key to a data storage service, wherein the data storage service is configured to encrypt and store the newly encrypted private key using Shamir's secret sharing technique.

5. The system of claim 1, wherein the multiple encrypted private keys are each encrypted in the Advanced Encryption Standard with a 256-bit key.

6. The system of claim 1, wherein the first electronic account is an electronic wallet, and the electronic transaction comprises a request to transmit a monetary value of digital currency from the electronic wallet to a public address of a second electronic wallet, and wherein the first electronic 

7. A method implemented by a system comprising one or more processors, the method comprising: 
obtaining multiple encrypted private keys from a data storage service, wherein the data storage service is configured to encrypt and store the multiple encrypted private keys with an additional layer of encryption, and wherein at least a predetermined number of private keys shares from a total number of private key shares are required to decrypt the additional layer of encryption; 

storing the multiple encrypted private keys in a memory cache accessible by a primary device, each encrypted private key being associated with a separate electronic account;




 receiving from a requesting secondary device an electronic transaction associated with a first electronic account, the requesting secondary device being separate from the primary device; identifying a particular encrypted private key from the stored multiple encrypted private keys that is associated with the first electronic account, the encrypted private key being selected from one of the multiple encrypted private keys stored in the memory cache;
decrypting the identified encrypted private key by providing the identified encrypted private key to a decrypting service and receiving from the decrypting service an unencrypted private key associated with the identified encrypted private key; 


8. The method of claim 7, wherein the primary device temporarily stores the unencrypted private key in the memory cache, and then after digitally signing the electronic transaction permanently wiping the unencrypted private key from the memory cache.















9. The method of claim 7, further comprising the operations of: receiving an unencrypted private key from a tertiary device, the tertiary device being separate from the primary device and the secondary device; encrypting the unencrypted private key by transmitting the unencrypted private key to an encrypting service and receiving from the encrypting service a newly encrypted private key associated with the unencrypted private key; and storing the newly encrypted private key in the primary cache of the primary device.

10. The method of claim 9, further comprising the operations of: transmitting the newly encrypted private key to a data 

11. The method of claim 7, wherein the multiple encrypted private keys are each encrypted in the Advanced Encryption Standard with a 256-bit key.

12. The method of claim 7, wherein the first electronic account is an electronic wallet, and the electronic transaction comprises a request to transmit a monetary value of digital currency from the electronic wallet to a public address of a second electronic wallet, and wherein the first electronic wallet has an associated unencrypted private key.

13. A non-transitory computer storage medium comprising instructions that when executed by a system comprising 
obtaining multiple encrypted private keys from a data storage service, wherein the data storage service is configured to encrypt and store the multiple encrypted private keys with an additional layer of encryption, and wherein at least a predetermined number of private keys shares from a total number of private key shares are required to decrypt the additional layer of encryption; 

storing the multiple encrypted private keys in a memory cache accessible by a primary device, each encrypted private key being associated with a separate electronic account; 



decrypting the identified encrypted private key by providing the identified encrypted private key to a decrypting service and receiving from the decrypting service an unencrypted private key associated with the identified encrypted private key; 

digitally signing the electronic transaction based on the unencrypted private key; and transmitting the digitally signed 

14. The non-transitory computer storage medium of 13, wherein the primary device temporarily stores the unencrypted private key in the memory cache, and then after digitally signing the electronic transaction permanently wiping the unencrypted private key from the memory cache.
















15. The non-transitory computer storage medium of 13, further comprising the operations of: 
receiving an unencrypted private key from a tertiary device, the tertiary device being separate from the primary device and the secondary device; encrypting the unencrypted private key by transmitting the unencrypted private key to an encrypting service and receiving from the encrypting service a newly encrypted private key associated with the unencrypted private key; and storing the newly encrypted private key in the primary cache of the primary device.

16. The non-transitory computer storage medium of 15, further comprising the operations of: transmitting the newly 

17. The non-transitory computer storage medium of 13, wherein the multiple encrypted private keys are each encrypted in the Advanced Encryption Standard with a 256-bit key.

18. The non-transitory computer storage medium of 13, wherein the first electronic account is an electronic wallet, and the electronic transaction comprises a request to transmit a monetary value of digital currency from the electronic wallet to a public address of a second electronic wallet, and wherein the first electronic wallet has an associated unencrypted private key.



Allowable Subject Matter
Claims 6, 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 6, the cited prior art fails to specifically teach the system of claim 1, wherein the encrypted private keys each have an associated index value that 
With respect to claim 13, the cited prior art fails to specifically teach the method of claim 8, wherein the encrypted private keys each have an associated index value that uniquely identifies the encrypted private key, and wherein the index value is stored in the memory cache for association with the encrypted private key.
With respect to claim 20, the cited prior art fails to specifically teach the non-transitory computer storage medium of claim 15, wherein the encrypted private keys each have an associated index value that uniquely identifies the encrypted private key, and wherein the index value is stored in the memory cache for association with the encrypted private key.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW B SMITHERS whose telephone number is (571)272-3876. The examiner can normally be reached 8:00-4:00 (Teleworking).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437